Exhibit 10.64

CASTLE BRANDS (USA) CORP.

No. 053109-002

9% Senior Secured Note, Series 2004, due May 31, 2009
Non-Negotiable



$5,340,000 November 10, 2006



THE SECURITY EVIDENCED HEREBY AND BENEFICIAL INTERESTS HEREIN WERE ISSUED IN A
TRANSACTION EXEMPT FROM REGISTRATION UNDER SECTION 5 OF THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE SECURITIES ACT ), AND THE SECURITY
EVIDENCED HEREBY AND BENEFICIAL INTERESTS HEREIN MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM. THE OWNER OF THIS NOTE AND ANY BENEFICIAL INTERESTS HEREIN
ARE HEREBY NOTIFIED THAT THE ISSUER HAS NOT REGISTERED THIS SECURITY UNDER THE
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS. THE OWNER OF THIS NOTE
AND ANY BENEFICIAL INTEREST HEREIN AGREES FOR THE BENEFIT OF THE ISSUER THAT
SUCH SECURITY MAY BE RESOLD, PLEDGED OR OTHERWISE TRANSFERRED, ONLY (1) IN
ACCORDANCE WITH AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT, OR (2) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT AND, IN
EACH CASE, IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OF ANY STATE OF THE
UNITED STATES OR ANY OTHER APPLICABLE JURISDICTION.

Castle Brands (USA) Corp., a Delaware corporation (the Issuer), for value
received, hereby promises to pay to The Bank of New York Trust Company, National
Association (successor trustee to JPMorgan Chase Bank, National Association),
its successors and assigns (the Trustee), for the benefit of registered owners
of beneficial interests in this Note under Amended and Restated Trust Indenture
dated as of August 15, 2005 (the Indenture), the principal sum of Five Million
Three Hundred Forty Thousand Dollars ($5,340,000.00) on May 31, 2009 (the
Maturity Date), and to pay interest accrued (computed on the basis of a 360-day
year of twelve 30-day months) on the unpaid principal balance from the date of
this Note at the rate of 9.00 % per annum, semi-annually, on the 31st day of
each May and the 30th day of November of each year, and on the Maturity Date,
with the first payment of interest being due on November 30, 2006. The Issuer
further promises to pay on demand interest on any overdue principal, including
any overdue prepayment of principal, and or overdue installment of interest, at
a rate of interest per annum equal to the Default Rate as defined in the
Indenture; provided that interest on this Note shall in no event exceed the
maximum rate permitted by applicable law, and this Note is expressly made
subject to the interest rate limitation provisions of Section 13.5 of the
Indenture.

This Note is secured as set forth in the Indenture and in the Security Documents
and is entitled to the benefits of the Parent Guaranty (as defined in the
Indenture).

This Note is transferable only by surrender thereof to a successor Trustee and
Depository under the Indenture, duly endorsed or accompanied by a written
instrument of transfer duly executed by the registered holder of this Note or
its attorney duly authorized in writing.

Following any partial prepayment of this Note, this Note shall be made available
to the Trustee for notation hereon of the amount of principal so prepaid. In
case the entire principal amount on this Note is prepaid or paid, this Note
shall be marked paid in full by the Trustee, cancelled and returned to the
Issuer. This Note may be prepaid in whole or in part at any time without
penalty.

In any case where the date of maturity of any interest or principal owed with
respect to this Note or the date fixed for any prepayment (in whole or in part)
of this Note will not be a Business Day, then payment of such interest, or
principal need not be made on such date but may be made on the next succeeding
Business Day with the same force and effect as if made on the date of maturity
or the date fixed for such prepayment.


--------------------------------------------------------------------------------


Under certain circumstances, as specified in the Indenture, the entire principal
amount of this Note may be declared due and payable in the manner and with the
effect provided in the Indenture.

This Note and the Indenture shall be governed by, and construed in accordance
with, the laws of the state of New York other than conflict of law rules thereof
that would require the application of the laws of a jurisdiction other than such
state.

Dated as of November 10, 2006

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif] ATTEST: [spacer.gif] [spacer.gif] CASTLE BRANDS (USA) CORP.  
[spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]                   /s/ Seth
Weinberg                         [spacer.gif] [spacer.gif] By:              /s/
Mark Andrews                                         Secretary: Seth Weinberg
[spacer.gif] [spacer.gif] Name: [spacer.gif] [spacer.gif] Mark Andrews  
[spacer.gif] [spacer.gif] Title: [spacer.gif] [spacer.gif] Chief Executive
Officer and Chairman [spacer.gif]

This is one of the Notes referred to in the Indenture referred to herein and has
been duly authenticated by the Trustee as witnessed below.

[spacer.gif]


[spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif] [spacer.gif]
[spacer.gif]   [spacer.gif] [spacer.gif] The BANK of NEW YORK TRUST COMPANY,
National Association
as Trustee      [spacer.gif] [spacer.gif]   [spacer.gif] [spacer.gif]    
[spacer.gif] [spacer.gif] By: [spacer.gif] [spacer.gif]         /s/ Maurie
Cowen                                   Date of authentication: November 13,
2006 [spacer.gif] [spacer.gif] Name: [spacer.gif] [spacer.gif]         Maurie
Cowen                                           [spacer.gif] [spacer.gif] Title:
[spacer.gif] [spacer.gif]         Vice President and Trust Officer [spacer.gif]


--------------------------------------------------------------------------------
